78 F.3d 65
UNITED STATES of America, Appellant,v.Elia DRAGONE;  Eastern Air Lines, Inc., Defendants,v.Charles BRAY;  Ray Stooksbury;  Edward Hay;  Robert Zuegel;Edward Upton;  Joseph Moser;  Charles Catarelli;  ThomasLewis;  Stephen Jones;  Roy Hardy;  Robert Knox;  JacquesJean;  Hollis Huffman, Defendants-Appellees.
No. 1144, Docket 95-1475.
United States Court of Appeals,Second Circuit.
Argued Feb. 26, 1996.Decided March 8, 1996.

Charles W. Gerber, Assistant United States Attorney, Eastern District of New York, Brooklyn, New York (Zachary W. Carter, United States Attorney;  David C. James, Assistant United States Attorney, of counsel), for Appellant.
Samuel Rosenthal, Curtis, Mallet-Prevost, Colt & Mosle, New York City (T. Barry Kingham, of counsel), for Defendant-Appellee Edward Upton.
Harry C. Batchelder, New York City, for Defendant-Appellee Charles Bray.
Richard S. Berne, Portland, Maine, for Defendant-Appellee Ray Stooksbury.
Christine E. Yaris, New York City, for Defendant-Appellee Edward Hay.
John Apicella, Brooklyn, New York, for Defendant-Appellee Robert Zuegel.
Louis M. Freeman, Freeman, Nooter & Ginsberg, New York City, for Defendant-Appellee Joseph Moser.
Richard Ware Levitt, New York City, for Defendant-Appellee Charles Catarelli.
Philip Katowitz, New York City, for Defendant-Appellee Thomas Lewis.
John D. Patten, New York City, for Defendant-Appellee Stephen Jones.
Jerry D. Bernstein, Bernstein & Maffeo, New York City, for Defendant-Appellee Roy Hardy.
Bernard H. Udell, Brooklyn, New York, for Defendant-Appellee Robert Knox.
Jay G. Horlick, New York City, for Defendant-Appellee Jacques Jean.
Kenneth Paul, New York City, for Defendant-Appellee Hollis Huffman.
Before:  VAN GRAAFEILAND, MESKILL, and WINTER, Circuit Judges.
PER CURIAM:


1
We affirm the district court's exercise of its discretion under the Speedy Trial Act, 18 U.S.C. § 3162(a)(2), to dismiss "with prejudice" for substantially the reasons set forth in the district court's Memorandum and Order dated July 7, 1995.   See United States v. Upton, 921 F. Supp. 100 (E.D.N.Y.1995).   Because of our disposition of this matter, we need not address the government's challenge to the district court's conclusion that the pretrial delay in this case violated the Constitution's Speedy Trial Clause.